 F. STRAUSS & SON, INC.95F.StraussandSon,Inc.andRetailClerksInternational Association,Local 210,AFL-CIO.Case 15-CA-5084January 7, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn August 30, 1974, Administrative Law JudgeLouis S. Penfield issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answeringbrief to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.We find, as the Administrative Law Judge did, thatRespondent's chief negotiator amended the proposedduration of the June 7 contract offer from 3 years to9 days, the time remaining in the certification year,by his remarks at the beginning of the November 29negotiatingsession.We also agree that Respondentbargained in bad faith by offering the Union acontract whose duration was limited to the remain-der of the certification year. The Administrative LawJudge decided to treat this amendment as a nullitybecause it was violative of the Act. Contrary to theAdministrative Law Judge, we give effect to thisamendment and, therefore, do not find that theUnion's subsequent acceptance of the original June 7contract offer,' including its 3-year duration clause,meant a contract had been formed. Accordingly, asRespondent and the Union did not on November 29or on any other occasion reach agreement as to all ofthe provisions of a collective-bargaining contract, weshallmodify the recommended remedy by limiting itto the requirement that Respondent, upon request,bargain in good faith with the Union, and, if anunderstanding is reached, embody it in a signedcontract.'ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that Respondent,F.Strauss and Son, Inc., Monroe, Louisiana, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, asherein modified:1.Substitute the following paragraph for para-graph 2(a):"(a)Upon request, bargain collectively in goodfaithwith Retail Clerks International Association,Local 210, AFL-CIO, as the exclusive representativeof its employees in the unit herein found appropriatefor collective-bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understandingis reached, embody it in a signed contract."2.Substitute the attached notice for that of theAdministrative Law Judge.IActing Chairman Fanning agrees with the reasoning of the Admimstra-tive Law Judge and would affirm his recommended Order.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing at which both sides had anopportunity to present evidence, the Board has foundwe have violated the National Labor Relations Actand has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any suchactivities.WE WILL, upon request, bargain collectively ingood faith with Retail Clerks InternationalAssociation, Local 210, AFL-CIO, as the exclu-sive representative of certain of our employees atour Monroe, Louisiana, facilities with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, and,if an understanding is reached, we will embody itin a signed contract.216 NLRB No. 18 96DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT in any like or related manner,interferewith,restrain,or coerce our employeesin the exerciseof their rights.IF. STRAUSS AND SON, INC.DECISIONSTATEMENT OF THE CASELouisS.PENFIELD,AdministrativeLaw Judge: Thisproceeding was heard before me in Monroe,Louisiana, onJune 12 and13, 1974,with all parties represented. Thecomplaint is based on a charge filedon November 29,1973, by Retail ClerksInternationalAssociation, Local210, AFL-CIO, hereincalledtheUnion. The complaintissuedon May 9, 1974,and allegesthatF. Strauss and Son,Inc., hereincalledRespondent,engaged in certainconductviolative of Section 8(axl) and(5) of the Act.Uponthe entirerecord,including briefsfiled by eachparty, and from myobservation of the witnesses, I makethe following:FINDINGS OF FACTI.JURISDICTIONRespondent is a Louisiana corporation engaged inwarehousing,distributing,and sellingfoodand relatedproducts with an office and warehouses located in Monroe,Louisiana.During the 12 months preceding the issuance ofcomplaint in the course and conduct of such businessRespondent purchased and received goods and materialsvalued in excess of $50,000 which were shipped directly toit from points located outside the State of Louisiana. I findRespondent to be engaged in a business affecting com-merce within the meaning of Section 2(6) and(7) of the Actand assertionof jurisdictionto be appropriate.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThisproceeding concerns Respondent's alleged unlawfulrefusaltobargainwith the Union as the certifiedrepresentative of its employees by refusing to execute anagreement allegedly reached between.itself and the Unionprior to the end of the certificationyear.Respondentdefends its conduct by asserting that it expressed willing-ness to enter into a contract terminating at the end of thecertificationyear,but thatit lawfullydeclined to extendthe duration of the agreementbeyond thatpoint becauseof a good-faith and reasonably held belief that the Unionhad lostitsmajority.A.The AppropriateUnit and theMajorityOn December8, 1972,the Board certified the Union asthe exclusive collective-bargaining representative of allemployees in the following unit:1F. Strauss and Son,Inc.,200 NLRB812 (1972).3Ranchway,Inc,203 NLRB 911(1973);Holly FarmsPoultry Industries,189 NLRB 663(1971).All full-time and regular part-time employees atEmployer'sMonroe,Louisiana,operations,includingwarehouse employees,cash andcarry employees,including cashier,stocker,loaders,unloaders, orderpullers,truckspotters,forkliftoperators, packroomemployees,garage employees,including mechanics andutility service employees,warehouse equipment mainte-nance and sanitation employees,truck drivers andproduce truckhelpers, and warehouse clericalemploy-ees; but excluding all other employees, including officeclerical employees,professional employees,salesmen,data processing employees,advertisingand printingdepartment employees,cash receivableclerk,watch-men and door guards, inbound andoutbound checkers,and allother supervisors as definedby the Act.I find such unitto be appropriate for the purposes ofcollective bargaining within the meaningof Section 9(b) ofthe Act.In accordance with established Board law,there is anirrebuttable presumption that theUnion maintained itsmajority status for I fullyear followingthe certification onDecember 8,1972.2Accordingly, I find that atall timesbetweenDecember 8, 1972, and December 8, 1973, amajority ofRespondent's employees in the unitdescribedabove,had designatedtheUnion as their collective-bargaining representativein a unit appropriate for thepurposes of collective bargainingwithin the meaning ofSection 9(a) and(b) of the Act.It is clearfrom the record that Respondent did notquestion the Union's continuingmajority during the entirecertificationyear. The issuebefore us iswhether or notthere existed circumstancesthat permitted Respondentlawfully to limit thedurationof a contract otherwiseacceptableto the termof the certificationyear.Thecircumstanceswhich giverise to this alleged defense will beset forth below.B.The Background the Prestrike Bargaining andthe Strike ItselfOn October 15, 1971, there was a Board-conductedelection among employees of Respondent in the above-described unit.Thereafter,election objections and unfairlabor practice charges were filed.A consolidated hearingrelating to both was held, and on December 8, 1972, theBoard issued its Decision finding Respondent to haveengaged in certain unlawful conduct including unlawfulinterrogation,promises of benefit,threats of reprisal andother matters, and at the same time certifying the Union asthe statutoryrepresentative of Respondent's employees.3Bargaining between the Union and Respondent com-menced in early 1973. Some 19 bargaining sessions tookplace thereafter during the course of the year.On June7,1973,Respondent and theUnion hadreached accord on most issues with the exception of asignificantwage matter and a union-security proposal.Union counterproposals on such issues were rejected byRespondent.Itwas stipulated that Respondent's completecontract offer,including a provision that the contractsF. Strauss and Son,Inc., supra. F. STRAUSS&SON, INC.should have a 3-year duration and including its proposalswith regard to the disputedissues,remained in existenceand on the "bargaining table" from June 7, 1973, until theopening of the November 29 bargaining session which willbe considered below. On August 21, 1973, the unionmembership, after learning that Respondent had rejectedthe Union's counterproposal on the disputed issues, votedto strike. On August 22, the strike commenced.At the time of the strike, there were approximately 127persons in the bargaining unit. According to the testimonyof union representatives, approximately 115 employeesinitiallywent out on strike, and while the strike continuedonly 5 or 6 abandoned it and returned to work. The Union,however, offered no documentary evidence to supportthese figures. Respondent offered payroll records purport-ing to show that only approximately 74 employees went onstrike initially.The strike did not bring about a cessation of Respon-dent'soperations inMonroe. Respondent brought insupervisors from other plants initially, and then undertookto hire replacements which enabled it to continue the plantin full operation during the entire course of the strike. Thereplacements were not as experienced as the strikers, andwhile the strike was in progress additional employees wererequired to carry on the Monroe operation. Undercircumstances to be described more fully below, the strikeended on November 29. At that time, Respondentemployed a total complement of 138 employees in thebargaining unit.With the end of the strike, Respondentagreed to recall all strikers "as vacancies occurred byseniority."Respondent's records establish that after thestrike ended, Respondent sent recall letters to 74 personswho presumably were regarded as holding striker status.While it appears that Respondent's payroll records maynot in all instances reflect striker status with completeaccuracy, generally speaking I view such records as moreaccurate than the undocumented estimates of the Union,and I will rely on the foregoing figures to the extent theymay be needed to reach any conclusions on the issues inthis proceeding.C.The November20 Meeting, the DecertificationAttempts and the November 29 MeetingNo bargaining meetings between Respondent and theUnion took place between the August 22 strike date andNovember 20.In November union representatives,appar-entlyconcluding that their bargaining positionwasdeteriorating,requested another meeting with Respondent.Such meeting was held on November20. Atthis time theUnion first inquired if Respondent had in any mannerchanged its earlier proposals,and on being informed that ithad not, the Union made certain new counterproposals.Therewas some discussion concerning the return ofstrikers to work in the event of a settlement.No definitiveunderstanding on this issue was reached,although Respon-dent indicated it would be willing to take back returningstrikers.Respondent agreed to consider,among otherthings, the Union's counterproposals. A later meeting forthis purpose was scheduled for November 29.Following the November 20 meeting union representa-tives agreed among themselves that should Respondent97reject the Union's counterproposalsthe Union would thenacceptin totoRespondent'sentireJune7package,including those issueswhich the Union had theretoforeresisted,call off the strike,and negotiate concerning thereturn of strikers.During the interim between theNovember 20 and 29meetings,a developmenttranspiredatRespondent'sMonroe establishment.According to the testimony ofThomasMulhearn,president of Respondent,on Novem-ber 22an employee named Dan Pierria came to his officeand advised Mulhearn that he was"tired of this union,"and wanted"to know what [he could] do to get rid of thisunion."Mulhearntold Pierria that he couldnot give himadviceon such a question, and suggestedthat PierriacommunicatewiththeRegionalOffice of the Board. Onthe followingMonday, November 26,Pierria againvisitedMulhearn's office and this timetoldMulhearn that "lastnight[he]mailed a petitionto the National LaborRelations Boardin New Orleans and therewere 71 nameson thatpetition."Mulhearn conveyedthis information toFrederick A. Kullman, an attorney who wasRespondent'sprincipalnegotiator.Kullmansought to confirm theexistence of such a petitionby communicating directlywiththe RegionalOffice in New Orleans.He learned that acommunicationhad beenreceivedfrom an employee ofRespondent,but thatno representation petitionhad beenaccepted or docketed. The Regional Office confirmed thefact thatthe communicationcontaineda list of namespurportingto be employees of Respondent listed under thefollowing caption:"We the votingunitof F. Strauss andSon, Inc.,no longerwish to have theRetailClerks Unionrepresent us, and westronglypetitionthe NLR Board tocall for another election."The Regional Office did notshow Kullman the list or give him either the names or thenumber of names appearing thereon. Respondent under-tookto subpenathe list foruse during the course of thisproceeding.General Counsel'spetitionto revoke suchsubpena was grantedbothon the groundsof relevancy andprivilege.Carl E. Colvin,a union official and one of the unionnegotiators,learnedon Sunday, November 25, that someemployee was circulating a petition seekingto get otheremployeesto repudiatethe Union. According to Colvin, itwas reported to himthatmanagement representatives werebehindthe circulationof sucha petition. It doesnot appearthat at anypointprior to the November29 bargainingmeeting,Colvin or any otherunion representatives learnedany details concerning the petition, includingthe numberor identification of persons signing it,or the fact it hadbeen sent to the RegionalOffice in New Orleans.The bargaining session ofNovember 29 took place asscheduled.The Unionwas representedby Michael Christy,Carl Colvin,and IrwinSocoloff. Christy and Colvin hadpreviouslyparticipatedasnegotiatorsfor the Union.Socoloff wasan attorney for the International who hadbeen sent outfrom Washingtonto jointhe negotiators atthismeeting.Respondent was representedby FrederickKulhnan,itsattorney,and byJohn Paul Jones and BillCrowder. All had previouslyrepresented Respondent innegotiations.At the November29 meeting,Kullman actedas spokesman for Respondent.At theopening of the 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetingKullman advised union representatives of thereport he had received from Mulhearn indicating that apetition had been circulated among employees at the plantwhich had been signed by 71 employees indicating thatthey wished to withdraw from the Union. Kullman furtheradvised the Union that this petition had been sent to theBoard'sRegionalOffice in New Orleans and that he hadbeen advised by Regional Office representatives "that apetition had not been filed, but they had received a list ofnames."Kullman stated that "based on this, and theturnover ... we feel we have the right to question yourcertification."Kullman went on to say that "after the endof the certification year, if [the employees] don't file apetition, then [Respondent]will fileit."Kullman nextstated that "based on these circumstances we cannot offeryou a contract except to the end of your certificationyear."4 Following thesestatementsby Kullman, the unionrepresentatives left the meeting to caucus among them-selves.Upon their return, with Socoloffacting as spokes-man, the Union stated that it was now acceptingRespondent's entire contract proposal precisely as it hadexisted since June 7 including its 3-year duration. At thesame time,Socoloff announced that the Union wasforthwith calling off the strike, that all strikers wereunconditionally offering to return to work and that theUnion was prepared to discuss the conditions of theirreturn.Kullman replied that the Union's attempt to acceptin totothe June 7 proposal was impossible since theproposals were no longer on the table in that form, havingbeen amended by Kullman at the outset of themeeting tolimit the duration of any contract entered into to thecertification year. Socoloff took the position, in substance,thatRespondent's attempted amendment as to durationwas inappropriate and could not be made in good faith.Socoloff stated that under the circumstances he consideredthe Union to have accepted the valid outstanding offer,and to have entered into a binding 3-year collective-bargaining contract with Respondent.On the day following thismeeting,Kullman sent aconfirmatory letter to the Union. Respondent's position isset forth in this letter in the followinglanguage:Ialsowant to take this occasion to confirm thestatement which I made at the outset ofour meeting onthe 29th. In view of the turnover which took placeduring the 3-months strike period and in view of thefact that the company had been advised that certainemployees were seeking to file a decertification petitionand have actually submitted to the local office of theNational Labor Relations Board petitions signed bysubstantialmajority of the present work forcestatingthat they no longer wanted to be represented by yourUnion, the company doubted your continuingstatus asbargaining representative. For this reason I told you4Testimonyof union representatives suggests that Kullmantold theUnion,in substance,Respondent would not bargainwith the Union at allbeyond the end of thecertificationyear.Kullman is a knowledgeable laborattorneywell awarethatthe expiration of a certification year does notautomatically extinguish the dutyto bargain, even though after that timethere might be a question concerning representation raised.Thus, I view itas unlikely that Kullman made thestatement that the union representativesappearto attributeto him On the contrary,Iam convened and find thatthat the company would not be willing to enter into anybargaining agreementwith you for a term beyond theend of the current certification year, which expires onDecember 8, 1973. I also told you that if the employeepetitionofwhich we had been informed, was notactually filed, the company would, after December 8,file its own petition, in order to have the question ofrepresentation determined.Following this information, Mr. Socoloff asked for arecess.Upon his return, he stated that the strike wascalled off and the Union was unconditionally offeringto return all strikers to work. Mr. Socoloff, likewise,stated that the Union accepted the company's last offerin totofor a 3-year contract. I advised you that therewas no such contract offer on the table, it having beenwithdrawn at the outset of the meeting.On December 5, Union Representative Colvin advisedKullman bytelegramthat at the November 29 meeting, theUnion had ended its strike and had accepted theCompany's contract proposalin toto.The telegram went onto advise Kullman that the contract had now been ratifiedby the employees and that the Union was now ready tosign the contract.D.Discussion of the Issues and ConclusionsThis case involves an application of the Board's well-established doctrine that a union's continuing majority isconclusivelypresumed for a year following a Boardcertification.5 The doctrineitself is notchallenged, but weare called on to consider if there exist circumstances whichpermit an employer within the certification year to limitthe contract term to the duration of the certification yearitselfwithout violating its duty to bargain. The conductwhich joins the issue here took place at the bargainingmeeting of November 29. We need first to consider theevents leading up to the meeting, and then evaluate thelawful or unlawful nature of the position Respondent tookat that time.The parties had been bargaining since January 1973following the certification.While the Board had foundRespondent had engaged in pervasive unfair labor practicepreceding the certification,Respondent apparently hadcomplied with the Board's order relating thereto. Thenegotiations,though possibly suggesting hard bargaining,must be deemed lawful. Respondent's full contractproposal was on the bargaining table by June 7 with anaccord at that time on all but a few disputedissues. In mid-August, the Union called a strike. A majority of the unitemployees joined the strike. Respondent continued itsoperation thereafter using needed replacements. There wasa dropoff in picketing activity after the first few weeks ofthe strike, but few of the striking employees returned toKullman was relying on the turnover and decertification activities as givingRespondent the right to limit the duration of the contract to the certificationyear, and that he so represented to the Union in substantially the mannerset forth above.SRay Brooks v. N.LR.B.,348 U.S. 96 (1954);Ranchway Inc.,203 NLRB911 (1973);Holly Farms PoultryIndustries,189 NLRB663 (1971);KeystoneValve Corporation,186 NLRB 64 (1970). F. STRAUSS & SON, INCwork while the strike continued. Respondent regarded thereplacements as less efficient than the strikers, andexpressed its willingness to recall strikers when the strikeended.With the strike in the third month, and apparently notaccomplishing its desired goals, the Union undertook toresume bargaining with the intention of capitulating toRespondent's proposals if it could not succeed in gettingfavorablemodifications at the resumed negotiations. Atthe time of the November 20 meeting, no decertificationactivitieshad taken place. In the interim between thismeeting and the one scheduled for November 29, theUnion learned of a petition being circulated among plantemployees aimed at repudiation of the Union. Prior to theNovember 29 meeting,it isnot shown that the Union wasfully cognizant of the scope of the so-called decertificationactivities, or that it learned that 71, or any other number, ofemployees' signatures had been obtained and sent to theBoard's Regional Office. Thus, the Union came to thatmeeting with minimal information regarding the decertifi-cation activities but with full knowledge that, despite thelength of the strike and its lack of success, the majoritywho had struck were still out on strike, with very fewhaving defected and returned to work. Under the circum-stances,Iam satisfied, and find, that the Union ap-proached the November 29 meeting convinced that itretained solid support among the strikers Respondent hadexpressedwillingness to recall, that it possessed onlycursory knowledge of the nature of efforts being madeamong the nonstrikers to repudiate the Union, and that ithad the intention of bringing an end to the strike by gettingthe best agreement possible, accepting if necessary the fullpackage of employer proposals.Itisagainstthisbackground that we come to theNovember 29 meeting itself. Respondent's informationconcerning the nature and scope of the decertificationactivities has been outlined above. In its brief, Respondentcharacterizes, and I think properly so, Kullman's proposalat the outset of thismeeting asan amendment toRespondent'sexistingproposals in only one hmitedaspect-duration.This so-called amendment was ad-vanced ostensibly because Respondent was now claimingthat it had reasonable doubt as to the Union's continuingmajority because of "turnover . . . during the 3 monthsstake period" and because Respondent had been advisedthat"certainemployees" constituting"a substantialmajority of the present workforce" had submitted a list ofnames to the Board purporting to repudiate the Union astheir bargaining representative. These factors are assertedto be the kind of "unusualcircumstances" that wouldjustify an employer, not to question the Union's continuingmajority during the remainder of the certification year, butto limit the duration of any contract entered into to thatyear itself.To support its position, Respondent relies on a line ofcases which hold that, despite the presumptionof continu-ing majority during theentire certificationyear, there maybe "unusual circumstances"indicatingthat a majority in a6Hede and Douche Paper Co,104 NLRB 847 (1952);Vulcan Steel TankCorporation,106 NLRB,1278 (1953),Lloyd A FryRoofing Company,123NLRB 647 (1959)99bargaining unit have repudiated the Union, and if so, theemployer may be permitted to limit the duration of anycontract to which it agrees to the certification year itselfand still fulfill its bargaining duty.6 Such a limitation,however, is permissible only where the so-called "unusualcircumstances" are objective in nature and quantitativelysufficient to be viewed as supporting a reasonable doubtthat a union's presumed majority still exists. Thus, anemployer's subjective belief that a union has lost itsmajoritywillnot suffice to support a limitation onduration, nor will objective information that only a few inthe unit are repudiating the union.?Except for the decertification activities, I find nothingelse in therecord which properly may be characterized asobjective evidence suggesting possible loss of the unionmajority. A dropoff from the early strike picketing activitydoes not necessarily suggest defection from the strike,particularly where, as here, there was little, if any, knowndefection among the strikers themselves. Turnover amongnonstrikers or their replacements, absent affirmative andknown expressions of their sentiment, does not necessarilysuggest alienationfrom the Union. Resumption of thebargaining after 3 months of an unsuccessful strike maysuggest some apprehension that union support is lessening,but without independent corroborative evidence it scarcelyconstitutes objective evidence of loss of a continuingmajority. Accordingly, I find none of these circumstances,either considered jointly or severally, as sufficient tosupport a claim of reasonable doubt as to the Union'spresumed continuing majority.This brings us to the significance to be attached to thedecertificationactivitieswhich came to Respondent'sattention.These so-called decertification activities centeron only one employee alone. Pierna told Mulhearn that hehimselfwas repudiating the Union, and this may becharacterizedasobjective evidence of such fact, butPierria's representation that 70 others had signed thepetition also rejecting the Union as their representativefalls short of establishing this as something upon whichRespondent is entitled to rely. At best, this was a hearsayrepresentation which may or may not have been true. Itmay have served to nurture Respondent's subjectiveconviction that the Union was losing support, but it fails asobjective evidence indicating that a majority of thoseworking had in fact expressly repudiated union support.Nor does the corroborated knowledge that the list ofnameshad been sent to the Board buttress the evidence.Even had the Regional Office told Respondent that therewere 71 names on the petition it would have beenmeaningless.Respondent was told that the so-calledpetitionwas being treated as nothing more than acommunication and that it was not being docketed as adecertification petition. Thus, Respondent was made awarethat the validity of the listed names had not been, and wasnot being, officially evaluated by the Board. Nevertheless,Respondent elected to rely on Pierria's representations asto the number of defections together with what it hadlearned from the Board and such obviously subjective7Insulating Fabricators,Inc,144 NLRB 1325(1963);Grand Rent-a-Car,d/b/a Avis Rent-A-Car,169 NLRB 731 (1968);Holmes Tuttle BroadwayFord Inc,186 NLRB 73 (1970),Henry Heide, Inc,107 NLRB 1160 (1954) 100DECISIONSOF NATIONALLABOR RELATIONS BOARDconsiderations as diminished strike activity and turnover assufficient evidence to support its alleged doubt of theUnion's continuingmajority.I view the foregoing as insufficient grounds for supportofRespondent's contention.Were such insubstantialconsiderations to be accepted as "unusual circumstances"we would do violence both to the basic certification yearconcept, and to its qualificationin situationswhere theremay be truly "unusual circumstances."The purposebehind the certification year concept is to further thecollective-bargaining process.It constitutes a recognitionof the fact that it takes time to negotiate a collective-bargaining contract, and that such contracts are theultimate goal of an employee representative. Unfetteredfreedom by unit employees to change or abandon a chosenrepresentative at will and for an employer to act on evenobjective evidence that it had done so could render itimpossible ever to negotiate an agreement. On the otherhand, the limited duration concept seeks to recognize thatcircumstances may arise which could result in forcing anunwanted representative on the employees for an extendedperiod of time. Each concept undertakes to place bounda-rieson the rights. of both employer and employeescalculated to achieve its respective objective. The conclu-sivepresumption of continuing majority for an entirecertification year, however, is not to be abandoned lightly.The duration concept will come into play only in thepresence of clearly defined and substantial evidencesignifying the likelihood that the unit employees may notwish to continue with their chosen representative beyondthe term of the certification year. The duration limitationexistsnotsomuch to test the employer's good faithapproach to his bargaining duty as to protect employeesagainst being required to keep an unwanted representativefor an unduly long period. The "unusual circumstances"which will suffice to support the duration Imitation maybe many and varied but at a minimum they must includemore than evidence that one or even a number ofemployees seek to abandon the Union. On the one handRespondent here came to the November 29 meetingknowing that a majority of the employees in the unit at thetime of the strike were still out on strike, and presumablystill supporting the Union. On the other hand it knew forsure at this time that only one of its employees hadrepudiated theUnion, and was engaging in activitiescalculated to, and which it believed to, have caused othersto follow suit. However, other' than the representations ofthis employee alone, it had no objective evidence that infact he had been joined by a majority of the workingemployees, or indeed by any one of them. This does notsuffice to meet the"unusual circumstances" test,and thusdoes notprovideRespondent with lawful justification foramending its earlier proposal to limit the duration of thecontract to the certification year, and I so find. According-ly, I find that under the circumstances set forth above,Respondent breached its statutory duty to bargain byseeking to limit the contract term to the certification year,and thereby Respondent engaged in conduct violative ofSection 8(aX5) and (1) of the Act.Thereremains the question of whether or not theUnion's acceptance of the June 7 proposals created abinding contract. This must be answered in the affirmative.As set forth above, Respondent's June 7 proposals werestillon the table when the November 29 meeting opened.Respondent made no attempt to amend any proposal butthe duration clause. Presumably had the Union accepted atthispoint a contract effective for the remainder of thecertification year would have came into being. I havefound above that this attempt was a breach of Respon-dent's statutory bargaining duty, and was in effect anullity. The Union, thereupon, undertook to accept intotothose proposals to which Respondent had been prepared tobind itself since June 7. It would be a manifest injustice ifRespondent were now permitted to avail itself of a breachof its own statutory bargaining duty, and to say that no 3-year contract, or any contract at all, exists. Accordingly, Ifind that by its acceptance on November 29 of Respon-dent'sJune 7 contract proposals, a 3-year contractembodying such proposals came into being, and I shalldirect that Respondent execute a contract of such nature.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.F. Strauss and Son,Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Retail Clerks International Association,Local 210,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.All employees of the employer in the bargainingunit,more particularly described above,constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) ofthe Act.4.On November29, 1973,and at all pertinent timesthereafter,the Union was the exclusive representative of allemployees in the aforesaid unit for the purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.5.Respondent has engaged in and is engaging in unfairlabor practices violative of Section 8(aX5) and (1) of theAct by insisting that any contract executed with the Unionhave a duration limited to the certificationyear, and byrefusing on and after November29, 1973,to execute acollective-bargaining agreement with the Union embody-ing all of its proposals which had been on the bargainingtable since June 7, 1973, and which had not beeneffectively amended thereafter with regard to duration.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7)of the Act.The RemedyHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices affectingcommerce,Ishall recommend that it cease and desisttherefrom and take certain affirmative action in order toeffectuate the purposes of the Act.Itwill be recommended that Respondent bargain withthe Union as the certified representative of its employees inthe unit heretofore found appropriate for the purposes ofcollective bargaining by executing a collective-bargaining F. STRAUSS & SON, INC.101agreementembodyingtheprovisions contained in theproposals submittedto the Union on June 7, 1973, andwhich remained thereafter on the bargaining table untilacceptedby the Unionon November29, 1973.Upon the foregoing findings of fact and conclusions oflaw and pursuant to Section 10(c) ofthe Act,I hereby issuethe following recommended:ORDERSRespondent, F. Strauss and Son, Inc., Monroe, Louisia-na, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Failing and refusing to bargain collectively in goodfaithwith Retail Clerks International Association, Local210,AFL-CIO, as the exclusive representative of itsemployees in the unit herein found appropriate for thepurposes of collective bargaining with respect to rates ofpay,wages, hours of employment, and other terms andconditions of employment.(b) In any like or related manner, interfering with,restraining,or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act, except tothe extent such rights may be affected by an agreement8 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.requiringmembership in a labor organization as acondition of employment as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Execute a collective-bargaining agreement with theUnion embodying all the proposals on the bargaining tablesince June 7, 1973.(b) Post at its Monroe, Louisiana, facilities copies of theattached noticemarked "Appendix." 9 Copies of saidnotice on forms provided by the Regional Director ofRegion 15, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-lyupon receipt thereof, and maintained by it for 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 15, inwriting, within 20 days from the date of this decision whatsteps Respondent has taken to comply herewith.9 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of theNational LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board."